DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Examiner notes that claims 1-20 are pending. 

Response to Arguments
Applicant's arguments filed 8/17/2022, with respect to the 35 USC § 102 of claims 1-20 have been fully considered but are not persuasive. Therefore, the rejections have been maintained.
In response to Applicant's arguments against Bertran, the Examiner respectfully disagrees with the assertion that Bertran fails to teach newly added limitations as recited in claims 1, 8 and 15 and submits that all of the claim limitations are met by the combination of Bertran and Tapia as detailed in the prior art rejections herein. 

Claim Analysis - 35 USC § 101
The Examiner notes that no abstract idea is found; thus the claims are found to be eligible under 35 USC § 101.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION — the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Regarding claim 1, the claim recites “the physical KPI server detecting outlier ones of the user service KPI vectors comprises evaluating the user service KPI vectors by a machine learning model trained from a library of normal and non-anomalous KPI vectors for the individual user computer services”, however, the limitations are found to be indefinite. Specifically, it is unclear how equipment comprises processing data (ie, a server comprises evaluating vectors). It appears that the limitation is grammatically incorrect (ie, may be missing words, be incorrectly punctuated, have incorrect use of prepositions, have inappropriate/awkward word order, may use disagreeing verb tenses). Applicant’s published specification (paragraph [0030]) teaches “new user service KPI vectors may be compared to the KPI outlier vectors to detect anomalies”, however, fails to clarify the limitations. For examination purposes the limitation is being interpreted as: detecting outlier ones of the user service KPI vectors comprises evaluating the user service KPI vectors by a machine learning model trained from a library of normal and non-anomalous KPI vectors for the individual user computer services. Claim 8 recites similar limitations and is rejected in the same manner.
Regarding claim 5, the claim recites “the physical databases converting the physical database KPIs into the logical database KPI vectors comprises aligning the physical database KPIs in time; the physical application servers converting the physical application server KPIs into the logical application server KPI vectors comprises aligning the physical application server KPIs in time; and the physical web servers converting the physical web server KPIs into the logical web server KPI vectors comprises aligning the physical web server KPIs in time”, however, the limitations are found to be indefinite. Specifically, it is unclear how equipment comprises processing data (ie, databases comprise aligning KPIs in time). It appears that the limitation is grammatically incorrect (ie, may be missing words, be incorrectly punctuated, have incorrect use of prepositions, have inappropriate/awkward word order, may use disagreeing verb tenses). Applicant’s published specification (paragraph [0041]) teaches “CPU circuitry 311 executes DB KPI application 357 to align physical database KPIs 351 and OS KPIs 352 in time to form aligned DB/OS KPIs”, however, fails to clarify the limitations. For examination purposes the limitation is being interpreted as: converting the physical database KPIs into the logical database KPI vectors comprises aligning the physical database KPIs in time; converting the physical application server KPIs into the logical application server KPI vectors comprises aligning the physical application server KPIs in time; and converting the physical web server KPIs into the logical web server KPI vectors comprises aligning the physical web server KPIs in times. Claims 6 and 7 recite similar limitations and are rejected in the same manner.
Dependent claims inherit attributes of the claims from which they depend and thus are also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bertran (PGPub No US 2019/0173765, hereafter “Bertran”) in view of Tapia et al (PGPub No US 2017/0019315, hereafter “Tapia”).
Regarding claims 1, 8 and 15, Bertran discloses: 
computer storage storing KPI computer instructions (Bertran – p [0105]); and the KPI computer instructions configured when executed by KPI circuitry to drive the KPI circuitry as claimed (Bertran – p [0070]; p [0105]); 
physical databases hosting logical databases (Bertran – fig. 1A, item 22; p [0032], “data for multiple tenants may be stored in the same physical database object in tenant database 22 ... tenant data is arranged in the storage medium(s) of tenant database 22 so that data of one tenant is kept logically separate [logical databases] from that of other tenants so that one tenant does not have access to another tenant's data” ; fig. 1B shows a plurality of tenant database 22), generating physical database KPIs, and converting the physical database KPIs into logical database KPI vectors for the individual user computer services (Bertran – [0086], “the computer system 305 (metric detector 310) may identify workload characteristics [logical database KPI vectors] by correlating the monitored metrics of individual tiers [physical database KPIs] with performance service level agreement (SLA) metrics, key performance indicators (KPIs),”; p [0080], “The component level metrics may include measurements of hardware resources of a pod, such as database CPU (db_cpu) measurements, database (db) size, storage area network (SAN) input/output (IO) measurements”);
physical application servers hosting logical application servers (Bertran – [0031], “the application platform [physical application servers] 18 enables the creation, management and execution of one or more applications [logical application servers] developed by the provider”; fig. 1B shows a plurality of application servers), generating physical application server KPIs, and converting the physical application server KPIs into logical application server KPI vectors for the individual user computer services (Bertran – [0070], “supporting the construction of applications provided by the on-demand database service environment ... the hardware or software framework of an app server 288 is configured to execute operations of the services described herein, including performance of the blocks [logical application server KPI vectors] of various methods or processes”; p [0080], “The component level metrics may include measurements of hardware resources of a pod [physical application server KPIs], such as ... application CPU (app_cpu) measurements”);
physical web servers hosting logical web servers (Bertran – [0035], “HTTP server can be implemented as the sole network interface [logical web servers] 20 between the system 16 and the network [physical web servers] 14”; p [0080], “The component level metrics may include measurements of hardware resources of a pod, such as ... application CPU (app_cpu) measurements,”; figs. 1A-1B shows a plurality of systems 16, each with a web server 20; p [0053], teaches using a load balancer [logical web servers]), generating physical web server KPIs, and converting the physical web server KPIs into logical web server KPI vectors for the individual user computer services (Bertran – [0092], “generate models [logical web server KPI vectors] of overall trends of the metrics and TTLs for the various pods [physical web server KPIs]”); and 
a physical KPI server combining the logical database KPI vectors, the logical application server KPI vectors, and the logical web server KPI vectors into user service KPI vectors for the individual user computer services (Bertran – fig. 3, item 305, 330; [0079]-[0080], “the metric detector 310 may monitor and aggregate/compile [combining] various pod metrics”, “component level metrics may include measurements of hardware resources of a pod, such as database CPU (db_cpu) measurements, database (db) size, storage area network (SAN) input/output (IO) measurements, application CPU (app_cpu) measurements”; p [0082], teaches using metric from various tiers; p [0017], “set of metrics, and correlation with performance SLA metrics. Embodiments may include mechanisms to identify drivers that dictate the impact on end-user performance experience based on different workload characteristics”; p [0055], “A user can maintain contact data, leads data, customer follow-up data, performance data, goals and progress data, etc., all applicable to that user's personal sales process”), detecting outlier ones of the user service KPI vectors, and indicating individual ones of the computer performance anomalies for ones of the individual user computer services based on the detected outlier ones of the user service KPI vectors (Bertran – p [0086], teaches determining metrics [ie, deviations, failures, incidents, indicators which exceed a threshold], in other words).
Bertran does not explicitly disclose the physical KPI server detecting outlier ones of the user service KPI vectors comprises evaluating the user service KPI vectors by a machine learning model trained from a library of normal and non-anomalous KPI vectors for the individual user computer services.
Tapia teaches the physical KPI server detecting outlier ones of the user service KPI vectors comprises evaluating the user service KPI vectors by a machine learning model trained from a library of normal and non-anomalous KPI vectors for the individual user computer services (Tapia – fig. 2, items 106, 220; fig. 3, item 310, shows detecting outliers; p [0044], teaches train a machine learning model for analyzing performance data, where training data may include KPIs; p [0052], teaches execute the machine learning algorithm on the training corpus [library]; p [0055], teaches inputting correct data and anomalous data for training of the machine learning algorithms of the machine learning model).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize training of a machine learning model as taught by Tapia in Bertran for the expected benefit of enabling the automatic resolution of issues, resulting in reduced issue resolution time and increased issue resolution rate (Tapia – p [0022]). 
Regarding claims 2, 9 and 16, the combined art of Bertran and Tapia makes obvious all of the limitations on which this claim depends, further, Bertran discloses the physical databases generating operating system KPIs and integrating the operating system KPIs into the logical database KPI vectors for the individual user computer services (Bertran – p [0086]; p [0089]; p [0095]).
Regarding claims 3, 10 and 17, the combined art of Bertran and Tapia makes obvious all of the limitations on which this claim depends, further, Bertran discloses the physical application servers generating operating system KPIs and integrating the operating system KPIs into the logical application server KPI vectors for the individual user computer services (Bertran – p [0086]; p [0089]; p [0095]).
Regarding claims 4, 11 and 18, the combined art of Bertran and Tapia makes obvious all of the limitations on which this claim depends, further, Bertran discloses the physical web servers generating operating system KPIs and integrating the operating system KPIs into the logical web server KPI vectors for the individual user computer services (Bertran – p [0086]; p [0089]; p [0095]).

Claims 5-7, 12-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bertran and Tapia in view of Brew et al (PGPub No US 2015/0046757, hereafter “Brew”).
Regarding claims 5, 12 and 19, the combined art of Bertran and Tapia makes obvious all of the limitations on which this claim depends, further, Bertran discloses use of TTL (Bertran – p [0077]).
The combined art of Bertran and Tapia does not explicitly disclose the physical databases converting the physical database KPIs into the logical database KPI vectors comprises aligning the physical database KPIs in time; the physical application servers converting the physical application server KPIs into the logical application server KPI vectors comprises aligning the physical application server KPIs in time; and the physical web servers converting the physical web server KPIs into the logical web server KPI vectors comprises aligning the physical web server KPIs in time.
Brew teaches the physical databases converting the physical database KPIs into the logical database KPI vectors comprises aligning the physical database KPIs in time (Brew – p [0004]; p [0027]); the physical application servers converting the physical application server KPIs into the logical application server KPI vectors comprises aligning the physical application server KPIs in time (Brew – p [0004]; p [0027]); and the physical web servers converting the physical web server KPIs into the logical web server KPI vectors comprises aligning the physical web server KPIs in time (Brew – p [0004]; p [0027]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize the aligning of metrics as taught by Brew in Bertran and Tapia for the expected benefit of employing an indicator of inter-relationship between the respective performance metrics, allowing for a large number of quantized signals to be quickly compared, and simultaneous or closely occurring anomalies identified; further, allowing for data that is not anomalous to be easily ignored and processing requirements may be reduced (Brew – p [0027]).	
Regarding claims 6 and 13, the combined art of Bertran and Tapia makes obvious all of the limitations on which this claim depends, further, Bertran discloses each database is a collection of objects (Bertran – p [0058]).
	The combined art of Bertran and Tapia does not explicitly disclose the physical databases converting the physical database KPIs into the logical database KPI vectors comprises converting the physical database KPIs into logical database KPIs; the physical application servers converting the physical application server KPIs into the logical application server KPI vectors comprises converting the physical application server KPIs into logical application server KPIs; and the physical web servers converting the physical web server KPIs into the logical web server KPI vectors comprises converting the physical web server KPIs into logical web server KPIs.
	Brew teaches the physical databases converting the physical database KPIs into the logical database KPI vectors comprises converting the physical database KPIs into logical database KPIs (Brew – p [0004]; p [0027]); the physical application servers converting the physical application server KPIs into the logical application server KPI vectors comprises converting the physical application server KPIs into logical application server KPIs (Brew – p [0004]; p [0027]); and the physical web servers converting the physical web server KPIs into the logical web server KPI vectors comprises converting the physical web server KPIs into logical web server KPIs (Brew – p [0004]; p [0027]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize converting of metrics as taught by Brew in Bertran and Tapia for the expected benefit of allowing for a large number of quantized signals to be quickly compared, and simultaneous or closely occurring anomalies identified; further, allowing for data that is not anomalous to be easily ignored and processing requirements may be reduced (Brew – p [0027]).
Regarding claims 7, 14 and 20, the combined art of Bertran and Tapia makes obvious all of the limitations on which this claim depends, further, Bertran discloses complied/aggregated metrics (Bertran – p [0084]).
	The combined art of Bertran and Tapia does not explicitly disclose the physical databases converting the physical database KPIs into the logical database KPI vectors comprises aggregating logical database KPIs; the physical application servers converting the physical application server KPIs into the logical application server KPI vectors comprises aggregating logical application server KPIs; and the physical web servers converting the physical web server KPIs into the logical web server KPI vectors comprises aggregating logical web server KPIs.
	Brew teaches the physical databases converting the physical database KPIs into the logical database KPI vectors comprises aggregating logical database KPIs (Brew – p [0004]; p [0050]-[0062]); the physical application servers converting the physical application server KPIs into the logical application server KPI vectors comprises aggregating logical application server KPIs (Brew – p [0004]; p [0050]-[0062]); and the physical web servers converting the physical web server KPIs into the logical web server KPI vectors comprises aggregating logical web server KPIs (Brew – p [0004]; p [0050]-[0062]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize aggregating of metrics as taught by Brew in Bertran and Tapia for the expected benefit of identifying the sensitivity associated with a performance metric. (Brew – p [0062]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA E PETERS whose telephone number is (571)272-9061. The examiner can normally be reached on M-F, 9:00-5:00. Examiner interviews are available via telephone.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA E PETERS/Primary Examiner, Art Unit 2862